Citation Nr: 1027839	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-33 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care 
system treatment without a copayment requirement beginning in 
2006, to include payments for weight management counseling and 
laboratory testing.  


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia that determined that 
the Veteran was responsible for co-payment charges associated 
with VA medical care he received beginning May 19, 2007.
FINDINGS OF FACT

1.  Information obtained from the Internal Revenue Service (IRS) 
shows that the Veteran's gross household income for the year 2006 
exceeded the 2007 VA National Means Test threshold for a Veteran 
with no dependants.

2.  Effective May 19, 2007, the Veteran is responsible for 
copayments for VA medical care.

3.  The Veteran is not responsible for  the copayment of any VA 
weight management counseling session or laboratory service, 
including blood work, in the years 2006 or 2007; and is not 
responsible for copayments for outpatient services for the year 
2006 prior to May 19, 2007.


CONCLUSIONS OF LAW

1.  For the year 2006 and prior to May 19, 2007, the Veteran was 
not responsible for copayments for VA medical care.  38 U.S.C.A. 
§§ 1710, 1722, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.36, 
17.47(d)(4) (2009).

2.  Effective May 19, 2007, the Veteran is obligated to make 
copayments for VA medical care.  38 U.S.C.A. §§ 1710, 1722, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.36, 17.47(d)(4) (2009).

3.  As a matter of law, outpatient weight management counseling 
and laboratory services are not subject to copayment 
requirements.  38 U.S.C.A. §§ 1710, 1722, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 17.108(e)(12)(14).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA shall furnish hospital care and medical services to any 
veteran who is unable to defray the expenses of necessary care as 
determined under 38 U.S.C.A. § 1710(a)(2)(G), 1722(a) (West 
2002).  A veteran shall be considered to be unable to defray the 
expenses of necessary care if his attributable income is not 
greater than a specified income threshold.  38 U.S.C.A. § 
1722(a)(3) (West 2002).

The income threshold is updated annually and published in the 
Federal Register.  38 C.F.R. § 3.29 (2006-2009).  All payments of 
any kind from any source shall be counted as income during the 
12-month animalization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2009).  38 C.F.R. 
§ 3.271(a) (2009).

As noted in communication to the Veteran, the 2006 income 
threshold for veterans with no dependants was $27,790.00.

In May 2007, the Veteran provided information in a VA Form 10-
10EZR, which, initially, did not correspond to the financial 
figures reflected in his tax records.  

In November 2007 correspondence, VA notified the Veteran of the 
discrepancy in income as reported by him and as verified by the 
IRS.  He was requested to submit a revised VA Form 10-10EZR 
reflecting his accurate income for the year 2006.  In January 
2008, the Veteran submitted a revised VA Form 10-10EZR in which 
he checked "no disclosure," and signed and dated the form, 
thereby affirming that his income did not meet the threshold 
income for exemption of copayments.  Specifically, upon circling 
"no," the Veteran agreed that if he was enrolled in the VA 
health benefits program, he agreed to "pay applicable VA 
copayments."  

In January 2008, the Veteran was notified that based upon his 
income verification match and revised 10-10EZR, his health care 
eligibility would be changed and that he would be required to 
make copayments for medical care received beginning May 19, 2007.  
The letter enclosed a copy of the 2006 copayment rates, including 
$15.00 for primary care visits, $50.00 for specialty care visits, 
and $8.00 for prescription drugs.

The Veteran has since clarified that he intended Medicare and his 
supplemental private insurance to cover all VA medical expenses, 
including copayments incurred at VA. That argument, however, does 
not prevail under the law.  The regulations regarding copayments 
do not create an exemption for coverage by Medicare or a private 
supplemental insurance.  Nor has the Veteran been shown to be 
unable to defray the expenses of necessary care under 38 U.S.C.A. 
§ 1722(a).  Additionally, the Veteran has not been service-
connected for a disability, is not a former prisoner of war, has 
not been awarded a Purple Heart, does not receive disability 
compensation under 38 U.S.C.A. § 1151, and does not meet any 
other exception under the law.  38 C.F.R. § 17.108(d) (2009).  
Accordingly, while certainly sympathetic to the Veteran's 
argument, the Board is bound by the law and is without authority 
to grant benefits on the basis of equity, and the claim for VA 
treatment without copayment must be denied.  38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

However, the Veteran has raised additional meritorious arguments 
in support of his claim.

First, the Veteran contends that he was unfairly billed for 
copayments for medical visits that occurred in 2006 and 2007, 
and, specifically, that he was charged $50.00 copayments for 
audiology examinations that took place on June 1, 2006, and on 
June 26, 2006, and a $50.00 copayment for a podiatry visit that 
took place on July 24, 2006.  The Veteran contends that he should 
not have been billed for the copayments for those visits, or, 
alternatively, that the copayments should have been $15.00, as 
was the rate he paid for seeing his primary care physician.  

With regard to the rate of copayment, from at least 2006 to the 
present, outpatient care by a primary care physician has been 
$15.00 per visit, and outpatient care by a specialty care 
physician has been $50.00 per visit.  38 C.F.R. § 17.108 (c)(2) 
(2009).  A primary care visit is defined as an episode of care 
furnished in a clinic that provides integrated, accessible 
healthcare services by clinicians who are accountable for 
addressing a large majority of personal healthcare needs, 
developing a sustained partnership with patients, and practicing 
in the context of family and community.  Primary care includes, 
but is not limited to, diagnosis and management of acute and 
chronic biopsychosocial conditions, health promotion, disease 
prevention, overall health care management, and patient and 
caregiver education.  In contrast, a specialty care outpatient 
visit is an episode of care furnished in a clinic that does not 
provide primary care, and is only provided through referral.  
Examples of specialty care include audiology, optometry, and MRI 
scans.  38 C.F.R. § 17.106(c)(3) (2009).  In this case, because 
the regulations draw a clear distinction between primary care and 
specialty care copayments, and audiology and podiatry visits fall 
under the category of specialty care as defined by regulation, 
the described copayments of $50.00 are accurate under the law, 
and thus the Veteran cannot prevail under that argument.  The 
same holds true for his $15.00 copayments billed upon receiving 
treatment by his primary care physician.

However, the Veteran also contends that he was charged a 
copayment for primary care and specialty care prior to May 19, 
2007.  According to the January 2008 eligibility decision, the 
Veteran was required to make copayments for medical care received 
beginning May 19, 2007, based upon his verified income for 2006.  
That adjudication in the claim file contains no indication in the 
claims file that the Veteran's income for 2005 exceeded the 
income threshold for eligibility for cost-free VA health care for 
income year 2006, or that he was required to make copayments for 
the year 2006 or prior to May 19, 2007.  In that regard, VA can 
only use the previous calendar year to determine income 
eligibility for the following year.  38 U.S.C.A. § 1722(c) 
(2009).  There is no indication that the Veteran's 2005 income 
was verified in this case or exceeded the income threshold.  
Accordingly, the Board finds that any copayments billed to the 
Veteran prior to May 19, 2007, is in error, and the Veteran is 
only responsible to make copayments for care he received 
beginning May 19, 2007, as stated in the January 2008 
notification letter.

Next, the Veteran contends that in 2007 his VA primary care 
physician suggested that he partake in group weight management 
sessions, a program entitled MOVE.  The Veteran began to attend 
the sessions in July 2007, and described the session as "self 
help" type meetings where the participants would exchange low 
fat diet recipes and tips on dieting.  He was later surprised 
when he was billed $15.00 copayments for each session.  He states 
that he promptly notified the VA that he would no longer attend 
the weight loss sessions because he had not been told that he 
would be responsible for a copayment for each session.   In this 
case, the Board notes that weight management counseling, 
individual or group, is expressly exempt from copayment 
requirements.  38 C.F.R. § 17.108(e)(12) (2009).  Accordingly, as 
weight management counseling is not subject to copayment 
requirements, and is thus not subject to the usual conditions of 
receiving outpatient medical care and the accompanying mandatory 
copayments, and the Veteran's MOVE sessions fall within the 
category of weight management counseling, the Board finds that 
the Veteran is not responsible for copayments associated with his 
participation in MOVE.

The Veteran also contends that when he was seen for his biannual 
primary care visits, he had routine blood work completed that was 
later billed to him.  However, laboratory services are also 
expressly exempt from copayment requirements, and thus the 
Veteran is not responsible for any copayments relating to 
laboratory services either.  38 C.F.R. § 17.108(e)(14) (2009).

Accordingly, the Board finds that the Veteran is not responsible 
for the copayments associated with weight management classes, 
laboratory services, or outpatient medical treatment received for 
the year 2006 and prior to May 19, 2007.  With regard to the 
Veteran's claim that he should be exempt from copayments after 
May 19, 2007, the law is against such an argument, and the Board 
is bound by the statutes and regulations governing entitlement to 
VA benefits.  38 U.S.C.A. § 7104(c) (West 2002).  For the reasons 
and bases set forth above, the Board finds that the law, and not 
the evidence, is dispositive in that regard.  The Veteran's 
verified 2006 income, minus allowable exclusions, remains above 
the income threshold for eligibility for cost-free health care 
beginning May 19, 2007.  Additionally, the Veteran's 
participation in Medicare and his supplemental insurance does not 
affect his obligation to make required copayments to the VA.  
Reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).





Duties to Notify and Assist the Appellant

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, VA notified the Veteran by a November 2007 letter 
of the income discrepancy in the case, afforded him an 
opportunity to correct and verify the income reported for the 
year 2006, and provided him with forms on which to verify income 
for that year.

With regard to the duty to assist, the claims file contains the 
Veteran's pertinent financial documents.  Additionally, the 
claims file contains the Veteran's own statements in support of 
his claim.  The Board has carefully reviewed those statements and 
concludes that he has not identified further pertinent evidence 
that is not already of record.  The Board has also reviewed the 
other available records for references to additional documents 
not of record.  Although the Veteran's January 2008 10-10EZR is 
not of record, the Board finds that error is not prejudicial to 
the Veteran, as his reported income was documented by the HEC in 
a subsequent January 2008 correspondence and reiterated in the 
September 2008 Statement of the Case.  In his May 2008 Notice of 
Disagreement, the Veteran acknowledged VA's account of his 
verified income and did not dispute those figures, but instead 
raised an argument as to why he should not have to make 
copayments to the VA based upon his outside medical coverage.  
Accordingly, there is no indication that further development with 
regard to his reported income is necessary in this case, as the 
matter of his income for 2006 is not an issue that is in dispute. 

Accordingly, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate the 
claim has been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.


ORDER

Entitlement to VA health care system treatment without a 
copayment requirement for weight loss management sessions and 
laboratory services is granted.

Entitlement to VA health care system treatment without a 
copayment requirement beginning May 19, 2007, is denied; however, 
the Veteran is not responsible for any copayments charged during 
2006 and until May 18, 2007.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


